Exhibit 10.15

MASTECH DIGITAL, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

1.    Purpose.

MASTECH DIGITAL, INC., a Pennsylvania corporation, hereby adopts the Mastech
Digital, Inc. 2019 Employee Stock Purchase Plan (the “Plan”). The Plan is
intended to encourage and facilitate the purchase of shares of common stock of
Mastech Digital, Inc. (the “Company”) by Eligible Employees of the Company and
any Participating Companies, thereby providing such Eligible Employees with a
personal stake in the Company and a long-range inducement to remain in the
employ of the Company and Participating Companies. It is the intention of the
Company that the Plan qualify as an “employee stock purchase plan” within the
meaning of section 423 of the Code.

2.    Definitions.

(a)    “Account” means a bookkeeping account established by the Committee on
behalf of a Participant to hold Payroll Deductions.

(b)    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Brokerage Account” means the brokerage account established under the
Plan by the Company for each Participant, to which Shares purchased under the
Plan shall be credited.

(e)    “Change of Control” means the occurrence of any of the following events:

(1)    The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Act) (a
“Person”) (other than the Company, a Subsidiary or any of their respective
benefit plans or affiliates within the meaning of Rule 144 under the Securities
Act of 1933, as amended) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of 30% or more of either (i) the then
outstanding shares of the common stock of the Company (the “Outstanding Stock”),
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”); or



--------------------------------------------------------------------------------

(2)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) or

(3)    Approval by the stockholders of the Company of a reorganization, merger
or consolidation or similar form of corporate transaction, involving the Company
or any of its Subsidiaries (a “Business Combination”), in each case, with
respect to which all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Stock and Company
Voting Securities immediately prior to such Business Combination do not,
immediately following such Business Combination, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination of the Outstanding Stock and Company Voting Securities, as
the case may be; or

(4)    (i) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company, or (ii) sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, following such sale or disposition, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Stock and Company Voting
Securities, as the case may be, immediately prior to such sale or disposition.

(f)    “Code” means the Internal Revenue Code of 1986, as amended.

(g)    “Committee” means the Compensation Committee of the Board.

(h)    “Company” means Mastech Digital, Inc., a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(i)    “Compensation” means an Eligible Employee’s wages as reported on Form W-2
(i.e., wages as defined in section 3401(a) of the Code and all other payments of
compensation for which the Participating Company is required to furnish the
employee a written statement under sections 6041(d) and 6051(a)(3) of the Code),
or, in the case of a Canadian Participating Employee, on Form T4, from a
Participating Company, or, in the case of an Indian Participating Employee, an
Eligible Employee’s total remuneration for services to a Participating Company
to

 

-2-



--------------------------------------------------------------------------------

the extent includible in gross income for tax purposes, in each case reduced by
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation, and welfare benefits, but including
salary reduction contributions and elective contributions to welfare benefit
plans and retirement plans that are not includible in gross income in the
jurisdiction where the Eligible Employee is resident.

(j)    “Effective Date” means January 1, 2019

(k)     “Election Form” means the written or electronic form acceptable to the
Committee which an Eligible Employee shall use to make an election to purchase
Shares through Payroll Deductions pursuant to the Plan.

(l)    “Eligible Employee” means an Employee who is not an Ineligible Employee.

(m)    “Eligible Employer” means the Company and any subsidiary of the Company,
within the meaning of section 424(f) of the Code.

(n)    “Employee” means a person who is an employee of a Participating Company.

(o)    “Fair Market Value” means the closing price per Share on the NYSE
American Stock Exchange, or, if not listed or traded on the NYSE American Stock
Exchange, the principal national securities exchange on which the Shares are
listed or admitted to trading or, if not listed or traded on any such exchange,
on the National Market System of the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), or if not listed or traded on any such
exchange or system, the fair market value as reasonably determined by the Board
or the Committee, which determination shall be conclusive.

(p)    “Five Percent Owner” means an Employee who, with respect to a
Participating Company, is described in section 423(b)(3) of the Code.

(q)    “Ineligible Employee” means an Employee who, as of an Offering
Commencement Date:

(1)    is a Five Percent Owner;

(2)    has been continuously employed by the Mastech Group on a full-time basis
for less than two years;

(3)    is customarily employed by the Mastech Group for 20 hours or less per
week;

(4)    is customarily employed by the Mastech Group for not more than five
months in any calendar year; or

(5)    is restricted from participating under Paragraph 3(b).

(r)    “Mastech Group” means the Company and any Affiliate of the Company.

 

-3-



--------------------------------------------------------------------------------

(s)    “Offering” means an offering of Shares by the Company to Eligible
Employees pursuant to the Plan.

(t)    “Offering Commencement Date” means the first day of each January 1 and
July 1 beginning on or after Offerings are authorized by the Board or the
Committee, until the Plan Termination Date, provided that the first Offering
Commencement Date shall be January 1, 2019.

(u)    “Offering Period” means the period extending from an Offering
Commencement Date through the following Offering Termination Date.

(v)    “Offering Termination Date” means the last day of each June and December
following an Offering Commencement Date, or such other Offering Termination Date
established in connection with a Terminating Event.

(w)    “Participant” means an Eligible Employee who has timely delivered an
Election Form to the Committee in accordance with procedures established by the
Committee.

(x)    “Participating Company” means each Eligible Employer that is a domestic
subsidiary of the Company, and each other Eligible Employer listed on Exhibit A
to the Plan.

(y)    “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in Paragraph 5.

(z)    “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

(aa)    “Plan” means the Mastech Digital, Inc. 2019 Employee Stock Purchase
Plan, as set forth in this document, and as may be amended from time to time.

(bb)    “Plan Termination Date” means the earlier of:

(1)    the Offering Termination Date for the Offering in which the maximum
number of Shares specified in Paragraph 9 have been issued pursuant to the Plan;
or

(2)    the date as of which the Board or the Committee chooses to terminate the
Plan as provided in Paragraph 14.

(cc)    “Purchase Price” means 85 percent of the lesser of: (1) the Fair Market
Value per Share on the Offering Commencement Date, or if such date is not a
trading day, then on the next trading day thereafter or (2) the Fair Market
Value per Share on the Offering Termination Date, or if such date is not a
trading day, then on the trading day immediately preceding the Offering
Termination Date.

(dd)    “Shares” means shares of Mastech Digital, Inc. common stock, par value
$0.01.

 

-4-



--------------------------------------------------------------------------------

(ee)     “Successor-in-Interest” means the Participant’s executor or
administrator, or such other person or entity to which the Participant’s rights
under the Plan shall have passed by will or the laws of descent and
distribution.

(ff)    “Terminating Event” means any of the following events:

(1)    the liquidation of the Company; or

(2)    a Change of Control.

(gg)    “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

(hh)    “Termination Form” means the written or electronic form acceptable to
the Committee which an Employee shall use to discontinue participation during an
Offering Period pursuant to Paragraph 7(b).

3.    Eligibility and Participation.

(a)    Eligibility. Except to the extent participation is restricted under
Paragraph 3(b), each Eligible Employee shall be eligible to participate in the
Plan.

(b)    Restrictions on Participation. Notwithstanding any provisions of the Plan
to the contrary, no Employee shall be eligible to purchase Shares in an Offering
to the extent that:

(1)    immediately after the purchase of Shares, such Employee would be a Five
Percent Owner; or

(2)    a purchase of Shares would permit such Employee’s rights to purchase
stock under all employee stock purchase plans of the Participating Companies
which meet the requirements of section 423(b) of the Code to accrue at a rate
which exceeds $25,000 in fair market value (as determined pursuant to section
423(b)(8) of the Code) for each calendar year in which such right to purchase
Shares is outstanding.

(c)    Commencement of Participation. An Eligible Employee shall become a
Participant by completing an Election Form and filing it with the Committee on
or before the 15th day of the month immediately preceding the Offering
Commencement Date for the first Offering to which such Election Form applies.
Payroll Deductions for a Participant shall commence on first payroll period
ending after the applicable Offering Commencement Date when his or her
authorization for Payroll Deductions becomes effective, and shall end on the
Plan Termination Date, unless sooner terminated by the Participant pursuant to
Paragraph 7(b).

4.    Shares Per Offering.

The Plan shall be implemented by a series of Offerings that shall commence after
Offerings have been authorized by the Board or the Committee, and terminate on
the Plan Termination Date. Offerings shall be made with respect to Compensation
accumulated during each Offering Period for the period commencing with the first
day of the first Offering Period

 

-5-



--------------------------------------------------------------------------------

(when such Offering Period is authorized by the Board or the Committee) and
ending with the Plan Termination Date. Shares available for any Offering shall
be the difference between the maximum number of Shares that may be issued under
the Plan, as determined pursuant to Paragraph 9(a), for all of the Offerings,
less the actual number of Shares purchased by Participants pursuant to prior
Offerings, provided that the maximum number of Shares subject to purchase by any
Participant for any calendar year shall not exceed 3,000. If the total number of
Shares subject to purchase under the Plan on any Offering Termination Date
exceeds the maximum number of Shares available, the Board or the Committee shall
make a pro rata allocation of Shares available for delivery and distribution in
as nearly a uniform manner as practicable, and as it shall determine to be fair
and equitable, and the unapplied Account balances shall be returned to
Participants as soon as practicable following the Offering Termination Date.

5.    Payroll Deductions.

(a)    Amount of Payroll Deductions. On the Election Form, an Eligible Employee
may elect to have Payroll Deductions of not more than 15 percent of Compensation
earned for each payroll period ending within the Offering Period, subject to the
limitation that the maximum amount of Payroll Deductions for any Eligible
Employee for any calendar year shall not exceed $21,250. The rules established
by the Committee regarding Payroll Deductions, as reflected on the Election
Form, shall be consistent with section 423(b)(5) of the Code.

(b)    Participants’ Accounts. All Payroll Deductions with respect to a
Participant pursuant to Paragraph 5(a) shall be credited to the Participant’s
Account under the Plan.

(c)    Changes in Payroll Deductions. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering. No other change can be made during an Offering, including, but not
limited to, changes in the amount of Payroll Deductions for such Offering. A
Participant may change the amount of Payroll Deductions for subsequent Offerings
by giving written notice (or notice in another form pursuant to procedures
established by the Committee) of such change to the Committee on or before the
15th day of the month immediately preceding the Offering Commencement Date for
the Offering for which such change is effective.

6.    Purchase of Shares.

(a)    In General. On each Offering Termination Date, each Participant shall be
allocated a number of whole Shares equal to the quotient obtained by dividing
the balance credited to the Participant’s Account as of the Offering Termination
Date, by the Purchase Price, rounded to the next lowest whole Share. Purchase of
Shares by a Participant under the Plan shall be effective upon credit of such
Shares to the Participant’s Brokerage Account which shall be made as soon as
practicable following the Offering Termination Date. Participants who receive
their Compensation in currency other than U.S. dollars shall have their
accumulated Payroll Deductions converted to U.S. dollars on the Offering
Termination Date for the purpose of determining the number of Shares that shall
be purchased on the Offering Termination Date,

 

-6-



--------------------------------------------------------------------------------

based on the currency conversion table as determined by the Committee on a
uniform and nondiscriminatory basis.

(b)    Terminating Events. The Company shall give Participants at least 30 days’
notice (or, if not practicable, such shorter notice as may be reasonably
practicable) prior to the anticipated date of the consummation of a Terminating
Event. The 20th day following the issuance of such notice by the Company (or
such earlier date as the Board or the Committee may reasonably determine) shall
constitute the Offering Termination Date for any outstanding Offering.

(c)    Fractional Shares and Participant Refunds. Fractional Shares shall not be
issued under the Plan. Amounts credited to an Account remaining after the
application of such Account to the purchase of Shares for any Offering Period,
including amounts that remain credited to an Account after the application of
Paragraph 3(b)(2), shall be:

(1)    used to satisfy all federal, state, provincial, city, municipal and other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the Participant’s purchase of Shares pursuant to the
Offering;

(2)    credited to the Participant’s Account for the next succeeding Offering,
provided that the Participant continues to be an Eligible Employee and elects to
participate in such next succeeding Offering; or

(3)    returned to the Participant as soon as practicable following the Offering
Termination Date, without interest, if the Participant is not an Eligible
Employee for the next succeeding Offering, or if the Participant fails to elect
to participate in such next succeeding Offering.

(d)    Transferability of Rights to Purchase Shares. No right to purchase Shares
pursuant to the Plan shall be transferable other than by will or by the laws of
descent and distribution, and no such right to purchase Shares pursuant to the
Plan shall be exercisable during the Participant’s lifetime other than by the
Participant.

7.    Termination of Participation.

(a)    Account. Except as provided in Paragraph 7(c), no amounts shall be
distributed from Participants’ Accounts during an Offering Period.

(b)    Suspension of Participation. A Participant may discontinue Payroll
Deductions during an Offering Period by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering, provided that a Participant’s Payroll Deductions shall be discontinued
to the extent required in connection with a Participant’s hardship withdrawal
under the rules of any qualified defined contribution in which a Participating
Company is a participating employer or any other plan, program or arrangement
pursuant to which discontinuance of contributions to the Plan may be required in
connection with a Participant’s hardship withdrawal. All amounts credited to
such Participant’s Account shall be applied to the purchase of Shares pursuant
to Paragraph 6. A Participant who discontinues Payroll Deductions during an
Offering Period by providing a Termination Form shall be eligible

 

-7-



--------------------------------------------------------------------------------

to participate in the Offering next following the date on which the Participant
delivers the Termination Form to the Committee. A Participant whose Payroll
Deductions are suspended during an Offering Period because of a hardship
withdrawal under the rules of any plan, program or arrangement pursuant to which
discontinuance of contributions to the Plan may be required in connection with a
Participant’s hardship withdrawal shall automatically resume Payroll Deductions
at the rate in effect immediately before the suspension for the next Offering
Period that commences after the conclusion of the suspension, unless the
Participant elects otherwise.

(c)    Termination of Employment. Upon termination of a Participant’s employment
for any reason, all amounts credited to such Participant’s Account shall be
returned to the Participant, or, following the Participant’s death, to the
Participant’s Successor-in-Interest.

8.    Interest.

No interest shall be paid or allowed with respect to Payroll Deductions paid
into the Plan or credited to any Participant’s Account.

9.    Shares.

(a)    Maximum Number of Shares; Adjustments. Subject to adjustment as provided
in this Paragraph 9, not more than 600,000 Shares in the aggregate may be issued
pursuant to the Plan pursuant to Offerings under the Plan. Shares issued
pursuant to the Plan shall be Shares originally issued for such purpose. In the
event that Shares are changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company, whether through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split-up
or other substitution of securities of the Company, the Board or the Committee
shall make appropriate equitable anti-dilution adjustments to the number and
class of shares of stock available for issuance under the Plan, to the number
and class of shares of stock subject to outstanding Offerings and to the
Purchase Price. Any reference to the Purchase Price in the Plan and in any
related documents shall be a reference to the Purchase Price as so adjusted. Any
reference to the term “Shares” in the Plan and in any related documents shall be
a reference to the appropriate number and class of shares of stock available for
issuance under the Plan, as adjusted pursuant to this Paragraph 9. The Board’s
or the Committee’s adjustment shall be effective and binding for all purposes of
this Plan. All Shares issued pursuant to the Plan shall be validly issued, fully
paid and nonassessable.

(b)    Participant’s Interest in Shares. A Participant shall have no interest in
Shares offered under the Plan until Shares are credited to the Participant’s
Brokerage Account.

(c)    Crediting of Shares to Brokerage Account. Shares purchased under the Plan
shall be credited to the Participant’s Brokerage Account as soon as practicable
following the Offering Termination Date.

(d)    Restrictions on Purchase. The Board or the Committee may, in its
discretion, require as conditions to the purchase of any Shares under the Plan
such conditions as it may deem necessary to assure that such purchase of Shares
is in compliance with applicable securities laws.

 

-8-



--------------------------------------------------------------------------------

(e)    Restrictions on Sale of Shares. The Board or the Committee may, in its
discretion, require as conditions to the sale of any Shares credited to
Participants’ Brokerage Accounts under the Plan (i) such conditions as it may
deem necessary to assure that such sale of Shares is in compliance with
applicable securities laws and (ii) a minimum holding period (not to exceed one
year) following the purchase of Shares before Shares credited to Participants’
Brokerage Accounts may be sold or otherwise transferred, provided that such
holding period, if any, shall not apply to Shares credited to the Brokerage
Account of a Participant who has terminated employment on account of death or
disability.

10.     Expenses.

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan. No
charge or deduction for any such expenses will be made to a Participant upon the
termination of his or her participation under the Plan or upon the distribution
of certificates representing Shares purchased with his or her Payroll
Deductions.

11.    Taxes.

Each Participating Companies shall have the right to require each Participant to
pay to the Participating Company the amount of any taxes which are required to
be deducted and withheld in connection with the purchase of Shares under the
Plan. Participating Companies shall have the right to withhold from each
Participant’s Compensation or from any other amounts payable to each Participant
an amount equal to all federal, state, provincial, city, municipal or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the purchase of Shares under the Plan and in
connection with the sale of Shares acquired under the Plan. In connection with
such withholding, the Participating Companies may make any such arrangements as
they may deem necessary or appropriate to protect their interests.

12.    Plan and Contributions Not to Affect Employment.

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

13.    Administration.

The Plan shall be administered by the Committee. The Board and the Committee
shall have authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
deemed necessary or advisable in administering the Plan, with or without the
advice of counsel. The Committee may delegate its administrative duties, subject
to its review and supervision, to the appropriate officers and employees of the
Company. The determinations of the Board and the Committee on the matters
referred to in this Paragraph 13 shall be conclusive and binding.

 

-9-



--------------------------------------------------------------------------------

14.    Amendment and Termination.

The Board or the Committee may terminate the Plan at any time and may amend the
Plan from time to time in any respect; provided, however, that upon any
termination of the Plan, all Shares or Payroll Deductions (to the extent not yet
applied to the purchase of Shares) under the Plan shall be distributed to the
Participants, provided further, that no amendment to the Plan shall affect the
right of any Participant to receive his or her proportionate interest in the
Shares or his or her Payroll Deductions (to the extent not yet applied to the
purchase of Shares) under the Plan, and provided further that the Company may
seek shareholder approval of an amendment to the Plan if such approval is
determined to be required by or advisable under the regulations of the
Securities and Exchange Commission or the Internal Revenue Service, the rules of
any stock exchange or system on which the Shares are listed or other applicable
law or regulation. The Board or the Committee may delegate its authority to
amend the Plan, or to designate or exclude an Eligible Employer as a
Participating Company under Exhibit A, to an officer of the Company or committee
of two or more officers of the Company.

15.    Effective Date.

The effective date of the Plan is January 1, 2019, provided that the
effectiveness of the Plan is subject to the approval of the Company’s
stockholders on or before the first anniversary of the date the Plan was adopted
by the Board. If the Plan has not been approved by the Company’s stockholders on
or before the date of the Company’s 2019 Annual Meeting, the Plan shall be
treated as having terminated, and all Payroll Deductions under the Plan shall be
distributed to the Participants as soon as reasonably practicable following the
date of such 2019 Annual Meeting.

16.    Government and Other Regulations.

(a)    In General. The purchase of Shares under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

(b)    Securities Law. The Committee shall have the power to make each Offering
under the Plan subject to such conditions as it deems necessary or appropriate
to comply with the then-existing requirements of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, including Rule 16b-3
(or any similar rule) promulgated by the Securities and Exchange Commission
thereunder, and any other applicable securities laws in the jurisdictions where
Participants may reside.

17.    Non-Alienation.

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his right to purchase Shares under the Plan prior to time
that Shares are credited to the Participant’s Brokerage Account. Any attempt at
assignment, alienation, sale, transfer, pledge or other encumbrance shall be
void and of no effect.

 

-10-



--------------------------------------------------------------------------------

18.    Notices.

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

If to the Company:

Mastech Digital, Inc.

1305 Cherrington Parkway

Building 210, Suite 400

Moon Township, PA 15108

FAX: (412) 494-9272

Attention: General Counsel

Or any other address provided pursuant to notice provided by the Committee.

If to the Participant:

At the address on file with the Participating Company from time to time, or to
such other address as either party may hereafter designate in writing (or via
such other means of communication permitted by the Committee) by notice
similarly given by one party to the other.

19.    Successors.

The Plan shall be binding upon and inure to the benefit of any successors or
assigns of the Company.

20.    Currency.

Unless otherwise specified, all monetary references in the Plan are references
to U.S. dollars.

21.    Severability.

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.

22.    Acceptance.

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.

 

-11-



--------------------------------------------------------------------------------

23.    Applicable Law.

This Plan shall be construed in accordance with the laws of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.

Executed on the 13th day of December, 2018.

 

MASTECH DIGITAL, INC. BY                        /s/  JOHN J. CRONIN, JR.

John J. Cronin, Jr.

Chief Financial Officer

(Principal Financial Officer and Principal Accounting Officer)

 

ATTEST                   /s/ VIVEK GUPTA

Vivek Gupta

President, Chief Executive Officer and Director

(Principal Executive Officer)

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATING COMPANIES

Mastech Digital, Inc.

Mastech InfoTrellis Digital, Ltd 

InfoTrellis India Private Limited

Mastech Digital Private Limited

 

-13-